Citation Nr: 1145608	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Son


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1963 to December 1964.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.  During the pendency of this appeal, the Veteran's claim file was transfer to the Regional office in Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder, and a 70 percent rating has been assigned thereto, effective July 23, 2003.

2.  The Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the claim of entitlement to a total rating based on individual unemployability (TDIU) because the Board is granting the claim herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Preliminarily, the Veteran submitted pertinent evidence in support of his claim following the September 2010 Supplemental Statement of the Case, which was the most recent RO adjudication.  38 C.F.R. § 20.1304 (2011).  Because he submitted a contemporaneous waiver of RO jurisdiction and because the Board is granting the benefit sought on appeal, the submitted evidence will be considered herein.  Id.

Historically, the Veteran served on active duty from October 1963 to December 1964.  In July 2006, service connection was granted for posttraumatic stress disorder (PTSD), and a 50 percent rating was assigned thereto, effective July 23, 2003.  The Veteran appealed this decision, seeking a higher initial evaluation.  In February 2008, the rating assigned to the Veteran's service-connected PTSD was increased to 70 percent, with the same effective date.  By virtue of this 70 percent rating, the RO found that the evidence of record reasonably raised a claim of entitlement to TDIU.  See also See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  After undertaking the appropriate development, the RO denied entitlement to TDIU in a July 2008 rating decision.  Thereafter, the Veteran perfected an appeal.  This claim has been certified to the Board for appellate review. 

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Presently, service connection is in effect for PTSD and a 70 percent rating has been assigned thereto, which meets the schedular percentage requirements as described above.  38 C.F.R. § 4.16(a).

Generally, a 70 percent evaluation is warranted for PTSD where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Additionally, as will be discussed below, the evidence of record included Global Assessment of Functioning (GAF) scores assigned by clinicians.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  Id.

After the RO found that a claim of entitlement to TDIU had been reasonably raised by the record, the Veteran submitted a formal claim of entitlement to TDIU, wherein he detailed his occupational history.  With regard to his most recent employment, the Veteran stated that he worked as a "Time Keeper" for a construction company from March to November 1983.  The Veteran reported that he had not worked since then.  Further, he reported that he subsequently applied for and was granted Social Security disability benefits.

A March 2006 VA psychiatric examination resulted in a diagnosis of PTSD, among others, with a GAF score of 30.  Thereafter, VA treatment demonstrated that the Veteran's GAF score ranged between 50 and 61.

A February 2008 VA treatment record demonstrated that the Veteran reported being a professional skier, working as a bush pilot in Alaska for 13 years, and being a pre-med student at Harvard University before dropping out due to financial difficulties.  Although the VA examiner opined that the Veteran did not appear grandiose, the evidence of record does not corroborate these assertions.

According to an April 2008 VA treatment report, the Veteran stated that he worked as a teacher for 17 years before stopping in 1987.  He then reported that he first noticed symptoms of PTSD in the 1970s, including anxiety, feelings of abandonment, nightmares, intrusive thoughts, a general dislike of people, anhedonia, the inability to enjoy previously enjoyable activities, loss of libido, depression, and difficulty sleeping.  He also reported previous suicide attempts that required hospitalizations, during which his stomach was pumped and he was intubated.

According to a February 2009 letter from H.D.M., M.D., the Veteran's was at an assisted living facility, but left to live with his son.  Apparently, a 16-year old male was visiting the house where the Veteran and his son lived, proceeded to use drugs of an unstated nature, and became combative when confronted.  The 16-year old brandished a gun and fired a shot above the Veteran's head before being disarmed by the Veteran and his son.  According to Dr. H.D.M., this incident sparked severe anxiety and a startle reaction, both of which reactivated the Veteran's flight or fight response.  The Veteran then experienced sleep difficulties, reliving of inservice events, and bed-wetting.

According to a December 2010 letter from a VA psychiatrist, the Veteran carried diagnoses of PTSD due to military sexual trauma, and bipolar disorder.  The VA psychiatrist stated that the Veteran had severe mood disturbance and experienced difficulties with energy and sleep.  Further, the VA psychiatrist stated that the Veteran had trouble with interpersonal relationships and that he had difficulty adapting to stressful situations.  Thereafter, in September 2011, the VA psychiatrist submitted another letter wherein she found that the Veteran's PTSD symptoms continued to be severe.  Further, the Veteran continued to experience chronic mood disturbances, trouble with cognitive functioning, and impaired social and interpersonal reactions.

In October 2011, the Veteran testified at a Board hearing that he was not currently working and had not worked since 1983, when he worked as a payroll clerk.  He stated that he was unable to obtain and retain employment after he quit from this position because of his regular need to seek treatment, which amounted to as often as "a couple times a week."  He further testified that he had since sought employment, but that no one would offer him a position due to his psychiatric symptoms.  Moreover, he denied any specialized training, and stated that he attempted to undergo vocational rehabilitation, but to no avail.  He then testified that his doctors believed that his PTSD was worsening.  The Veteran reported that he experienced ongoing difficulties with his judgment, performing obsessional rituals, paranoia, irritability, memory difficulties, hallucinations, an inability to concentrate, confusion, and homicidal thoughts.  He further stated that he was unable to work because he was not accountable for his behavior, could not receive and follow instructions, and was always living in fear.  The Veteran's son testified that he and the Veteran had lived together since July 2008.  Over the course of this cohabitation, the son noted that the Veteran had significant, ongoing difficulties with memory problems; performing activities of daily living, including adhering to his medication regiment; irritability; confusion; depression; frustration; anger; fear or paranoia; and suggestibility.  He also stated that his father was suicidal, and that this feeling of suicidality occurred cyclically.  Based on his observations, the Veteran's son opined that the Veteran was unable to work.

The current symptomatology associated with the Veteran's service-connected PTSD has been described above.  Of particular significance, the VA psychiatrist found that the Veteran's PTSD was manifested by severe mood disturbance; difficulties with energy and sleep; trouble with interpersonal relationships; and difficulty adapting to stressful situations.  Given this evaluation, along with the Veteran's contentions and his son's testimony regarding the impairments caused by the Veteran's PTSD, and with application of the benefit of the doubt, the Board finds that the Veteran's service-connected PTSD prevents him from obtaining or retaining substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, TDIU is warranted.


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


